
	
		II
		112th CONGRESS
		1st Session
		S. 789
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Baucus (for himself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To express the sense of the Senate that Medicare should
		  not be dismantled and turned into a voucher program. 
	
	
		1.Sense
			 of the Senate that Medicare should not be dismantled and turned into a voucher
			 program
			(a)FindingsThe
			 Senate makes the following findings:
				(1)The Medicare
			 program has been providing affordable health care for elderly and disabled
			 Americans for decades.
				(2)Forty-seven
			 million Americans currently rely on the Medicare program for their health
			 care.
				(3)The Congressional
			 Budget Office has stated that under the House Budget Committee fiscal year 2012
			 budget resolution most elderly people would pay more for their health
			 care than they would pay under the current Medicare system.
				(b)Sense of the
			 SenateIt is the sense of the Senate that—
				(1)Medicare should
			 not be dismantled and turned into a voucher or premium-support program;
				(2)deficit reduction
			 should not be achieved by simply passing on the costs of health care to
			 Medicare beneficiaries;
				(3)guaranteed
			 Medicare benefits should be preserved;
				(4)medical decisions
			 should be made by seniors and their doctors, not insurance companies;
			 and
				(5)deficit reduction
			 should be achieved by lowering health care costs through delivery system
			 reforms.
				
